UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7430


RAMONA JACKSON,

                    Plaintiff - Appellant,

             v.

ARMOR CORRECTIONAL HEALTH SERVICES, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:18-cv-00133-AWA-RJK)


Submitted: March 14, 2019                                         Decided: March 19, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Ramona Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ramona Jackson filed a proposed complaint against Armor Correctional Health

Services, Inc. (ACH). She alleged that ACH violated the civil rights of her son, William

Jackson, an inmate, because they failed to treat a medical condition. She then filed a

notice of appeal before the district court entered any order. Thus, there is no appealable

order to review. Accordingly, we deny the motion to proceed in forma pauperis and

dismiss the appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            2